Citation Nr: 1449134	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-206 52	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to October 1945, and died in January 2010.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Center in St. Paul, Minnesota.

The appellant later testified before the undersigned at a July 2013 Travel Board hearing.  The hearing transcript is of record.


FINDING OF FACT

1.  During the Veteran's lifetime, service connection was established for epilepsy, evaluated as 30 percent disabling.

2.  The evidence does not establish that the appellant paid burial, funeral, and transportation expenses related to the Veteran's death.


CONCLUSION OF LAW

The criteria for burial benefits are not met.  38 U.S.C.A. §§ 2302 -2308 
(West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1600-3.1610 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013); however, it is apparent that such notice is not required in this case since the benefits sought are authorized in Chapter 23 of Title 38, United States Code.  See Simms v. Nicholson, 19 Vet. App. 453, 456 (2007) (holding that the VCAA applied only to the award of benefits under Chapter 51, Title 38, United States Code); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (the notice and duty to assist provisions of the VCAA are relevant to a different Chapter of Title 38 and do not apply to benefits under Chapter 23).

Certain burial benefits and reimbursement for burial expenses are available for claimants depending on the status of the eligible individual.  Thus, the status of the deceased veteran or other eligible individual must first be determined.  For example, if a veteran dies as a result of a service-connected disability or disabilities, a specific amount may be paid toward a veteran's funeral and burial expenses including the cost of transporting the body to the place of burial.  38 U.S.C.A. 
§ 2307 (West 2002); 38 C.F.R. § 3.1600(a).  In this case, the Veteran was service-connected for epilepsy at the time of his death, however, there is no contention that he died as a result of a service-connected disability.  

Regarding veterans who did not die of service-connected disabilities, a sum not exceeding a $300 burial allowance is payable in the case of a deceased veteran who was, at the time of death, in actual receipt of, or but for the receipt of retirement pay, would have been entitled to receive, disability compensation, to such person as VA prescribes to cover the burial and funeral expenses of the deceased veteran and the expense of preparing the body and transporting it to the place of burial.  
38 U.S.C.A. § 2302(a) (1); 38 C.F.R. § 3.1600(b) (1).  If eligibility exists for a burial allowance due to disability compensation under 38 U.S.C.A. § 2302, and is not buried in a national cemetery or other cemetery under the jurisdiction of the United States, a plot allowance may be paid.  38 U.S.C.A. § 2303(b); 38 C.F.R. 
§ 1.600(f) (1).  
Regarding all veterans, claims for burial allowance may be executed by: (i) the funeral director, if entire bill or any balance is unpaid (if unpaid bill or the unpaid balance is less than the applicable statutory burial allowance, only the unpaid amount may be claimed by the funeral director); or (ii) the individual whose personal funds were used to pay burial, funeral, and transportation expenses; or (iii) the executor or administrator of the estate of the veteran or the estate of the person who paid the expenses of the veteran's burial or provided such services.  If no executor or administrator has been appointed, claim for the plot or interment allowance may be filed by a person designated by the State.  38 C.F.R. § 3.1601(a) (1).

The record reflects that the Veteran was buried by the [redacted] Funeral Home at the [redacted] Cemetery, and the cost of his funeral expenses were $5,529.26.  However, both the appellant and the funeral home have confirmed that the Veteran's funeral expenses have not been paid.  In other words, the record does not establish that the appellant paid burial, funeral, and/or transportation expenses related to the Veteran's death, and thus, she is not a proper claimant for any funds for burial expenses from the VA.  Accordingly, the appellant cannot assert entitlement to reimbursement for the $5,529.26 in expenses from [redacted] Funeral Home.

In sum, entitlement to burial benefits is strictly prefaced on specific statutory and regulatory conditions.  The Board finds that because the evidence does not establish that the appellant paid burial, funeral, and transportation expenses related to the Veteran's death, the appellant does not have standing to assert entitlement to reimbursement for the expenses related to the Veteran's funeral.  Where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to burial benefits is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


